Citation Nr: 1632824	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  10-26 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for residuals of a fracture of the fifth metacarpal of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from September 1986 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal was previously before the Board in December 2013, at which time it was remanded for additional development.  

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record as part and parcel of the current appeal, nor has the Veteran argued that he as unable to find or maintain substantially gainful employment due to his residuals of a fracture of the fifth metacarpal of the right hand.  Both the April 2008 and February 2014 VA examination reports noted that the Veteran was working.  Therefore, further consideration of TDIU is not warranted in conjunction with his initial rating claim.  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (stating that VA must consider whether a TDIU is warranted whenever a pro se claimant seeks a higher disability rating and submits "cogent evidence of unemployability," regardless of whether the claimant specifically requests a TDIU).


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  Throughout the entire appeal period, the Veteran's residuals of a fracture of the fifth metacarpal of the right hand have been manifested by stiffness and non-compensable painful limited motion of the right little finger, as well as an overall decrease in hand strength that is reflective of a slight muscle injury to the hand; the Veteran's overall decrease in hand strength has not more nearly approximated a moderate injury to the muscles of the hand.

3.  Degenerative arthritis was established by X-ray findings beginning February 6, 2014.


CONCLUSION OF LAW

From February 6, 2014, the criteria for a 10 percent rating, but no higher, for non-compensable painful limitation of motion of the right little finger with X-ray evidence of degenerative arthritis as a residual of a fracture of the fifth metacarpal of the right hand have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.14, 4.59, 4.71a, Diagnostic Codes 5003, 5230 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was provided that notice must inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Here, the duty to notify was satisfied by a letter dated October 2007.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial matter, all relevant evidence necessary for an equitable resolution of the Veteran's initial rating claim has been identified and obtained to the extent possible.  In this regard, responses were received indicating that there were no VA treatment records or Social Security Administration (SSA) records in the Veteran's name.  See February 2008 VA response ("No progress notes found.") and May 2009 SSA response ("No Title II or Title XVI Data Found.").  

Additionally, the Veteran was provided with two VA examinations in April 2008 and February 2014.  There are x-rays attached to the reports, and the Board finds that, collectively, the two VA examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  The reports are sufficient so as to facilitate an informed assessment of the Veteran's residuals of a fracture of the fifth metacarpal of the right hand throughout the appeal period, especially as it pertains to the potentially applicable rating criteria, and there is no duty to obtain yet another VA examination.  See 38 C.F.R. §§ 3.327, 4.2 (2015).  

In reviewing the adequacy of the existing VA examination reports, the Board also recognizes that a new precedential opinion was recently issued by the U.S. Court of Appeals for Veterans Claims (CAVC or Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  In this case, however, the Board notes that the maximum disability rating under the applicable code for limitation of motion of the little finger (Diagnostic Code 5230) is 0 percent, a noncompensable rating.  Accordingly, a remand for additional testing on both active and passive motion pursuant to Correia would be irrelevant to the rating assignable for limited range of motion of the little finger.  As such, the existing examination reports are deemed adequate for rating purposes, and a remand under Correia is not warranted.

The Board is also satisfied that there has been substantial compliance with the Board's prior remand of December 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order).  With respect to the remand, the Veteran was asked to identify all outstanding VA and non-VA treatment records in a January 2014 letter.  He did not respond to this letter, and it is well established that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Furthermore, to the extent that the Board remanded for a new VA examination of the right hand, he was examined in February 2014.  Significantly, pursuant to the remand directives, the examiner reviewed the claims file, the examiner conducted range of motion testing, and the examiner adequately discussed additional loss of motion or function with repetitive movement and periods of flare-ups.  Thus, substantial compliance having been demonstrated, the Board may proceed to adjudicate the appeal.

For the reasons set forth above, VA has substantially complied with the notice and assistance requirements to the extent possible, and the Veteran is not prejudiced by a decision on his initial rating claim at this time.

II.  Initial Rating

His disability of residuals of a fracture of the fifth metacarpal of the right hand is currently rated non-compensably under the hybrid code of 5299-5230.  At the onset, the Board notes that the Veteran is right-hand dominant.  See April 2008 VA examination report.  Significantly, the provisions of 38 C.F.R. § 4.71a expressly provide for the application of different rating criteria depending upon whether a Veteran's minor (non-dominant) or major (dominant) side is being evaluated.  
38 C.F.R. § 4.69 (2015).  Therefore, his disability affects his major, dominant side.  

Where a particular disability for which a veteran has been service-connected is not listed-which is the case here for status post fracture residuals-it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. 
§§ 4.20, 4.27 (2015); Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Therefore, in the discussion that follows, the Board will not only discuss Diagnostic Code 5230 but also other potentially applicable rating codes pertinent to the Veteran's symptomology.  

First, recognizing the Veteran's complaints of stiffness and painful, limited range of motion of the right little finger, the Board notes that the code under which he is currently rated, Diagnostic Code 5230, provides for a maximum 0 percent rating for little finger limitation of motion of the major (dominant) side.  A higher rating therefore cannot be found under this code, or Diagnostic Code 5227 for ankylosis, because neither code provides for a compensable evaluation for the little finger.  The Court has held that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable. Johnston v. Brown, 10 Vet. App. 80 (1997) (explaining that remand was not required even though the Board did not consider functional loss due to pain because the appellant was already receiving the maximum disability rating for limitation of motion available under the diagnostic code at issue).  The factual circumstances in both DeLuca v. Brown, 8 Vet.App. 202 (1995), and Mitchell v. Shinseki, 
25 Vet. App. 32 (2011)-discussing the VA's requirement to account for loss of motion due to pain on use when evaluating the functional loss of the musculoskeletal system and the joints under 38 C.F.R. §§ 4.40, 4.45-are distinguishable from the instant case because the appellants in those cases had not been assigned the maximum schedular ratings under the codes for limited motion and were seeking a higher rating, or the maximum rating allowed, based on their asserted further limitation in range of motion due to pain.  Thus, the Board need not discuss functional impairment in the context of whether a rating in excess of 0 percent is warranted under Diagnostic Codes 5230 or 5227.

Notwithstanding the above, it is significant to note that x-ray evidence of residual degenerative or traumatic arthritis was identified during the February 2014 VA examination, thus implicating the potential application of Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 ("[when] limitation of motion of the specific joint or joints involves is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion").  The Board finds that a 10 percent rating is indeed warranted under this code, effective February 6, 2014, the date of the examination report that noted "tenderness or pain to palpation" of the joint and arthritis as seen on x-ray.  Because the previous April 2008 examination expressly noted "[n]o degenerative arthritis seen" upon x-rays, however, the Veteran qualifies for a 10 percent rating under Diagnostic Code 5003 as of the date of the February 2014 examination and not earlier.  

The Board notes that the February 2014 examiner noted that the arthritis was "documented in multiple joints of the same hand," but nothing in the record identifies the involvement of two major joints or two minor joint groups.  In fact, the examiner explained that there was "mild DJD across multiple joints of the [] right hand," which would involve only one minor joint group.  Thus, the assignment of a single, 10 percent rating for the little finger is appropriate, and the next higher, 20 percent rating still would not be more nearly approximated under Diagnostic Code 5003 because occasional incapacitating exacerbations has not been sufficiently demonstrated.  In this regard, while the Veteran has certainly reported difficulty with his right hand upon use, it cannot be said that any episodes or flare-ups were incapacitating in nature.  Accordingly, a 10 percent, but no higher, is warranted effective February 6, 2014, under Diagnostic Code 5003 for non-compensable painful limitation of motion of the right little finger with X-ray evidence of degenerative arthritis.

The Board has also considered whether the diagnostic codes pertaining to muscle injuries would apply.  Because the Veteran was noted to have decreased hand strength overall as a residual of his disability, a separate rating in this instance for muscle impairment of the hand would not be a prohibited pyramiding of symptoms.  See 38 C.F.R. §§ 4.14, 4.25(b) (2015); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

 In assessing whether a compensable rating for decreased overall hand strength is warranted at any time during the appeal period, the Board determines that the criteria for a higher rating has not been more nearly approximated.  Looking first to Diagnostic Code 5307 (flexion of wrist and fingers), a 10 percent rating would be warranted for "moderate" muscle impairment of the dominant side. 38 C.F.R. § 4.73 (pertaining to Muscle Group VII).  A 30 percent rating would be warranted for "moderately severe" impairment, and a maximum rating of 40 percent would be warranted for "severe" impairment of flexion.  Id.  Under Diagnostic Code 5308 (extension of the wrist, fingers, and thumb), a 10 percent rating would be warranted for "moderate" muscle impairment of the dominant side.  Id. (pertaining to Muscle Group VIII).  A 20 percent rating would be warranted for "moderately severe" impairment, and a maximum rating of 30 percent would be warranted for "severe" impairment of extension.  Id.

The Board has reviewed the evidence and determines that the Veteran's right-hand symptoms have more nearly approximated no more than "slight" impairment of hand muscles for either Muscle Group, which is non-compensable.  The April 2008 VA examination noted a "history of an overall decrease in hand strength,"  but noted 0 to 100 degrees of right little proximal interphalangeal flexion, 0 to 70 degrees of right little distal interphalangeal flexion, and 0 to 90 degrees of little metacarpal phalangeal flexion.  It was expressly noted that "all remaining fingers and thumb demonstrate full range of motion to distal palmar crease and full opposition of the thumb to little finger."  Thus, although there was "residual weakness grip strength," reflected by 130 pounds of the right hand compared to 160 pounds of the left hand, substantial ranges of motion and ability was demonstrated.

The examination findings from February 2014 likewise also suggest that his overall right hand symptoms have not more nearly approximated "moderate" muscle impairment under either Diagnostic Code 5307 or 5308.  Finger flexion revealed a gap of less than one inch between the right little finger and thumb pad, and the examiner explained that, upon repetitive-use testing, there was "decreased flexion and extension at the right 5th MCP joint by 30 degrees each way."  However, the Board finds that the loss of 30 degrees of flexion and extension upon repetitive use is not suggestive of "moderate" impairment to Muscle Group VII or VIII because substantial function of the right hand muscles was shown; in fact, muscle strength testing still revealed a hand grip of 4/5 (Active movement against some resistance).  Therefore, the assignment of separate compensable ratings for both Muscle Group VII and VIII, or the assignment of a single higher rating for either Muscle Group VII or VIII, is not warranted under Diagnostic Codes 5307 and/or 5308 for overall right hand weakness.

A higher rating is not warranted under these codes even considering DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) or Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Essentially, the Board concludes that the above findings and most probative evidence fail to demonstrate additional limitation of function of the right hand joint so as to warrant a higher rating for a disability more nearly approximating a "moderate" muscle group injury.  Rather, even considering the Veteran's report of decreased overall hand strength (see both VA examination reports), functional loss after repetitive use (see February 2014 examination), and effects on activities that require repetitive right upper extremity heavy material handling (see April 2008 examination), considerable function of the right hand muscles has been demonstrated.  Specifically, the Board reiterates that the Veteran has demonstrated 130 pounds of grip strength in the right hand during the April 2008 VA examination and 4/5 hand grip strength in the most recent February 2014 VA examination.  Simply put, although he has some functional impairment, especially after repetitive use, his right hand overall weakness has not more nearly approximated the criteria for a higher rating for muscle impairment of the joint.  See 38 C.F.R. §§ 4.40; 4.45; DeLuca v. Brown, 8 Vet. App. at 206-07.

In conclusion, the Board finds that the Veteran is entitled to a 10 percent rating, but no higher, for non-compensable painful limitation of motion of the right little finger with X-ray evidence of degenerative arthritis as a residual of a fracture of the fifth metacarpal of the right hand, effective February 6, 2014.  To this extent, the appeal is granted.

III.  Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (indicating that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry; for the threshold factor, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required").

The rating criteria in this case contemplate types of symptoms described by the Veteran and mentioned above, including painful limited motion and weakened hand strength.  Turning to the threshold inquiry, the Board notes that the criteria of 
38 C.F.R. § 4.71a expressly contemplate limited motion and ankylosis of the little finger.  See Diagnostic Codes 5227 and 5230.  Diagnostic Code 5003 also contemplates painful motion when there is arthritis but range of motion findings are non-compensable   Furthermore, the Veteran's decreased hand/grip strength is encompassed by the rating criteria of 38 C.F.R. § 4.73, which contemplate muscle injuries to the hand and provide for higher ratings when more severe muscle injuries are present (including, for the dominant hand, up to a 40 percent rating for "severe" muscle impairment of flexion of the wrist and fingers and a 30 percent rating for "severe" impairment of extension of the wrist, fingers, and thumb).  Thus, the rating criteria in this case are extremely broad and comprehensive for both impacted range of motion of the little finger and hand muscle strength.  

As detailed above, the Board has assessed the appropriate rating based on the overall severity of his disability, with due consideration to the reported symptoms impaired range of motion of the little finger, as well as for decreased overall hand strength.  Therefore, in this case, the rating criteria found under Diagnostic Codes 5003, combined with rating criteria for muscles impacting the hand, reasonably describe the nature of the Veteran's impairment demonstrated by the record and are adequate with respect to his disability throughout the appeal period.

The Board recognizes the statements made by the Veteran, his fiancé, and the VA examiner explaining how his fracture residuals affect his chosen occupation a welder.  See e.g. April 2009 fiancé statement ("He is a welder by trade, which requires him to use his hand many hours a day. . . .  I feel that over time this will progress and possibly affect his working abilities."); and May 2010 VA Form 9 ("I am a welder by trade so I use my hands repeatedly which causes my right hand to cramp up in pain which I take store bought pain reliever which eases the pain.").  However, pursuant to 38 C.F.R. § 3.321(a), "[t]he provisions contained in the rating schedule will represent as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from disability." (emphasis added); see also 38 C.F.R. § 4.1 (2010).  An individual's impairment in a particular chosen occupation-such as welding for this Veteran-does not automatically translate into an obvious or exceptional disability picture that renders utilization of the regular rating criteria impractical.  Here, the April 2008 VA examination noted that he had been employed full-time as a welder for a period of time of five to ten years, and during the last twelve months, had not lost any time from work despite the "significant effects" noted on his usual occupation as a welder.  The February 2014 VA examiner likewise stated that his symptoms, along with "his work requirement to hold equipment with his right hand and make fine motor adjustments using his right and, limiting some activities, [] does not preclude limited duty or sedentary employment."  Thus, even to the extent that welding may be impacted, it cannot be said that his residuals of a fracture of the fifth metacarpal of the right hand resulted in any exceptional or unusual disability picture that would render the rating criteria, which sufficiently contemplate painful motion of the little finger and weakened hand strength, inapplicable.

For these reasons, the Board finds that referral for an extraschedular evaluation is not warranted.











ORDER

From February 6, 2014, a 10 percent rating, but no higher, for non-compensable painful limitation of motion of the right little finger with X-ray evidence of degenerative arthritis as a residual of a fracture of the fifth metacarpal of the right hand is granted, subject to governing criteria applicable to the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


